Citation Nr: 1716940	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-16 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to a disability rating in excess of 30 percent for major depressive disorder and anxiety with traumatic brain injury.  

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  

5.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected major depressive disorder and anxiety with traumatic brain injury.  




ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1988 to December 1991 and from June 1998 to January 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico and a September 2014 rating decision by the by the RO in Guaynabo, the Commonwealth of Puerto Rico.  The claim is currently under the jurisdiction of the RO in San Juan, the Commonwealth of Puerto Rico.  

The Veteran was previously represented by The American Legion, but revoked representation in March 2017, and stated that he would represent himself.  Accordingly, the Board recognizes that the Veteran is unrepresented.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a low back disorder is decided herein; the other issues are addressed in the REMAND that follows the ORDER section of this decision.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  A May 2002 rating decision denied the claim to reopen the issue of entitlement to service connection for a low back disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

 "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156  (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO initially denied service connection in April 1996.  The RO determined that the Veteran's in-service low back condition was acute with no permanent residuals during service or after discharge from service.  In May 2002, the RO again denied service connection.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2016).

In September 2009, the Veteran filed a claim to reopen the issue of entitlement to service connection for a low back disorder.  

Evidence received since the rating decision in May 2002 includes the Veteran's statements and a September 2015 VA examination report.  In September 2009, the Veteran asserted that his low back disorder was related to numerous in-service airborne training and air assault exercises.  The September 2015 VA examination report documents the Veteran's report of continuous back pain since airborne training.  The Veteran's statements regarding his in-service activities and his continuous symptoms since service constitute new and material evidence.  This follows, because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for a low back disorder.  Accordingly, reopening of the claim for service connection for a low back disorder is warranted.




ORDER

New and material evidence having been received, entitlement to service connection for a psychiatric disability is reopened.


REMAND

Major Depressive Disorder, Bilateral Hearing Loss, and Erectile Dysfunction

In his October 2015 substantive appeal, the Veteran requested a videoconference hearing.  To date, the requested hearing before the Board has not been scheduled, and there is no indication in the record that the Veteran has withdrawn this videoconference hearing request.  As the RO schedules videoconference hearings, the case is remanded to schedule the Veteran for a hearing.  

Low Back Disorder

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that a) the disease or injury existed prior to service, and b) the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for Veterans Claims has explained that clear and unmistakable evidence means the evidence, "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59   (1999); see also id. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'")

At the outset, the Board notes that the Veteran's spine was found to be normal on the examination for entrance onto active duty.  Therefore, the presumption of soundness applies.

The Veteran underwent a VA examination in September 2015.  He reported back pain since his in-service airborne training.  Imaging studies revealed mild degenerative joint disease.  The examiner opined that the Veteran's dextroscoliosis was less likely than not related to service, and that the Veteran most likely as not had slight scoliosis from childhood.  The examiner also opined that the Veteran's low back disorder clearly and unmistakably existed prior to service and was not aggravated beyond natural progression by service.  In support of the opinions, the examiner referenced a July 1991 service treatment record which showed mild levoscoliosis since childhood and 2014 lumbar x-rays which suggested sacralization, developmental variant.  The examiner stated that the Veteran was noted to have asymptomatic mild lumbar levoscoliosis during an August 1990 airborne training eligibility examination and that the Veteran was cleared for physical training and parachute training.  The examiner also noted a November 1990  service treatment record showing a diagnosis of lumbosacral strain, scoliosis, and mild lumbar lordosis of approximately 11 degrees.  The examiner found that the Veteran currently had mild scoliosis which clinically appeared to be about 10 degrees.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2015 VA examiner found that the Veteran's low back disorder clearly and unmistakably pre-existed service based on the July 1991 service treatment record showing scoliosis since childhood and a 2014 x-ray suggesting sacralization, developmental variant.  The examiner did not explain why the July 1991 service treatment record and the 2014 x-ray constituted undebatable evidence that his low back disorder existed prior to service.  In addition, the examiner found that there was clear and unmistakable evidence that the low back disorder was not aggravated by service.  The examiner acknowledged that the Veteran's scoliosis was 11 degrees in service and 10 degrees during the September 2015 VA examination.  However, an August 1990 service treatment record showed that his scoliosis was asymptomatic and subsequent service treatment records showed complaints of low back pain after airborne training.  Moreover, the Veteran reported ongoing low back pain since service.  The examiner did not explain why the service treatment records in addition to the Veteran's ongoing complaints did not indicate in-service aggravation.  Therefore, the Board finds that a remand is required to obtain an additional VA examination.

Bilateral Knee Disorder

The Veteran asserts that he developed a bilateral knee disorder following in-service parachute jumps.  

The Veteran was afforded a VA examination in September 2015.  The examiner diagnosed bilateral osteoarthritis, knee meniscal tear, bilateral chondromalacia patellae, knee instability, and patellofemoral pain syndrome.  The examiner opined that the bilateral knee disorder was less likely than not related to service.  The opinion was based on the examiner's finding that there was no evidence of any knee disorder in VBMS. The Board finds that the September 2015 VA medical opinion inadequate because the examiner did not provide sufficient rationale to support the conclusion.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  Accordingly, the claim must be remanded for another VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his low back disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner must identify all low back disorders present during the period of the claim.  With respect to each such disorder present during the period of the claim, the examiner should state:

(a) Whether the disorder clearly and unmistakably (undebatable based upon evidence that cannot be misinterpreted and misunderstood) existed prior to the Veteran's entrance onto active duty.

(b) If the disorder is found to have clearly and unmistakably preexisted service, the examiner should state an opinion as to whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the preexisting disorder did not permanently increase in severity as a result of service.

(c) If the disorder is found not to have clearly and unmistakably existed prior to the Veteran's entrance onto active duty, then the examiner must state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the low back disorder originated during his period of active service or is otherwise etiologically related to his active service.

The examiner is directed to specifically address (1) the Veteran's statements that he experienced low back pain since service, (2) the August 1990 service treatment record showing that his scoliosis was asymptomatic, and (3) the subsequent service treatment records showing complaints of low back pain during airborne training.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his bilateral knee disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner must identify all bilateral knee disorders present during the period of the claim.  With respect to each such disorder present during the period of the claim, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during his period of active service or is otherwise etiologically related to his active service, to include is in-service parachute jumps and airborne training.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMC should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


